Motions Granted; Vacated and Remanded and Memorandum Opinion filed
September 18, 2012.




                                        In The

                       Fourteenth Court of Appeals

                                NO. 14-11-00566-CV

BASIC ENERGY SERVICES, INC D/B/A BES HOLDING COMPANY, Appellant

                                          V.

      BAKER HUGHES INCORPORATED, BAKER HUGHES OILFIELD
        OPERATIONS, INC., AND EOG RESOURCES, INC, Appellee


                       On Appeal from the 234th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-16444


                  MEMORANDUM                       OPINION


      This is an appeal from a judgment signed March 31, 2011.

      On September 7, 2012, the parties filed a joint motions to set aside or vacate the
judgment and to remand the cause to the trial court for rendition of judgment in
accordance with the parties’ settlement agreement. See Tex. R. App. P. 42.1. The
motions are granted.
      Accordingly, we vacate the judgment and remand the cause to the trial court for
rendition of judgment in accordance with the parties’ agreement. We direct the clerk of
the court to issue the mandate of the court immediately.



                                                PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.




                                            2